On Application for Rehearing.
On application for rehearing counsel for appellant strenuously urge that this court in its original opinion ignores one of the issues presented in this case, wherein the principle, well settled in the jurisprudence, was urged that mutual wrongs debar both spouses from judicial separation. The court has carefully considered the issue as presented in the application, and we conclude that our decision as to that issue will not affect the decree rendered on original hearing. A rehearing is therefore denied. *Page 772